EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend the first paragraph of the specification as follows:
CROSS-REFERENCE TO RELATED APPLICATIONS AND DOCUMENTS 
This application is a continuation of United States Patent Application Serial No. 14/783,832, filed October 9, 2015, now U.S. Patent 10,092,607 B2, issued October 9, 2018, which claims the benefit to PCT International Patent Application PCT/CA2014/050369, filed April 11, 2014, now expired, which claims priority from U.S. provisional application 61/811,203 filed on April 12, 2013. The content of this priority application is incorporated herewith in its entirety.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the teachings of Breen et al. as not teaching or suggesting a matrix of biocompatible biodegradable polymers and a viral vector encoding VEGF is persuasive. Additionally, Applicant has provided evidence that there would not have been a reasonable expectation of success in using baculovirus as the viral vector. Accordingly, the claims are free of the art.


Allowable Subject Matter
Claims 37-53, 57-58 and 60 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636